Citation Nr: 1737925	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-33 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for internal derangement of the right knee with degenerative changes and limitation of flexion (previously rated as internal derangement of the right knee), currently evaluated as 10 percent disabling.

2.  Entitlement to an evaluation higher than 10 percent for internal derangement of the right knee with instability or subluxation, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a vision impairment.

4.  Entitlement to service connection for degenerative joint disease of the left shoulder associated with internal derangement of the right knee with degenerative changes.  

5.  Entitlement to service connection for bilateral foot fungus.

6.  Entitlement to service connection for a right shoulder condition.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1957. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In regards to the Veteran's claim for an increased rating for his right knee disability, the Board finds that remand is necessary to provide the Veteran a VA examination which complies with the holdings of Correia.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  The Veteran was most recently provided a VA examination to assess the severity of his service-connected right knee disability in January 2017.  Unfortunately, this examination failed to provide range of motion values for nonweight-bearing, as mandated by the holding of Correia.  Additionally, the examiner failed to provided range of motion values of the opposite joint.  There is no mention in the report that such testing would be inappropriate due to the opposite joint being damaged, nor is there evidence of record that such testing would be inappropriate.  Thus, the Veteran must be provided a new VA examination in compliance with the holding of Correia. 

Remand is also required to comply with the previous remand instructions.  In July 2016 the Board instructed the RO to issue a Statement of the Case (SOC) for the Veteran's claims for entitlement to service connection for degenerative joint disease of the left shoulder associated with internal derangement of the right knee with degenerative changes, right shoulder condition, vision impairment, and bilateral foot fungus, pursuant to Manlincon.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This was not accomplished, thus, remand is again required.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to a TDIU is before the Board.  As the issue of an increased initial rating for a right knee disability is being remanded, and could potentially impact the Veteran's entitlement to TDIU, it is considered to be inextricably intertwined with the TDIU claim.  As such, the claim of entitlement to a TDIU must be adjudicated after the Veteran's increased rating claim for a right knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board notes the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  However, this form was blank.  On remand, the RO should invite the Veteran to submit another VA Form 21-8940, which must be completed and submitted to the RO in order for VA to adjudicate this claim.  The RO should advise him that failure to do so may result in the denial of the TDIU issue.  See Jernigan v. Shinseki, 25  Vet. App. 220, 229-30  (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his right knee disability, left shoulder disability, bilateral foot fungus, and right shoulder condition, as well as the impact his service-connected disabilities have on his ability to work  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advise him that if he does not return VA Form 21-8940 or otherwise provide information on his employment and educational history it may result in the denial of this claim.

4. Issue an SOC regarding entitlement to service connection for degenerative joint disease of the left shoulder associated with internal derangement of the right knee with degenerative changes, right shoulder condition, vision impairment, and bilateral foot fungus.

5. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected right knee disability. 

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should describe any history of flare-ups as well as pain, weakened movement, excess fatigability, and incoordination present.  If possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right knee.

6. Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




